                                                                Case 2:19-cv-02023-JAM-CKD Document 36 Filed 06/26/20 Page 1 of 3


                                                         1 KNOX, LEMMON & ANAPOLSKY, LLP
                                                           Louis J. Anapolsky, State Bar No. 88485
                                                         2 David P. E. Burkett, State Bar No. 241896
                                                           2339 Gold Meadow Way, Suite 205
                                                         3 Gold River, CA 95670
                                                           Telephone: (916) 498-9911
                                                         4 Facsimile: (916) 498-9991
                                                           dburkett@klalawfirm.com
                                                         5
                                                           HUGHES WATTERS ASKANASE
                                                         6 Joseph F. Colvin Jr., Texas SBN 2407277
                                                           (Admitted Pro Hac Vice)
                                                         7 1201 Louisiana St., 28th Floor
                                                           Houston, TX 77002
                                                         8 Telephone: (713) 328-2846
                                                           Facsimile: (713) 759-6834
2339 GOLD MEADOW WAY, SUITE 205, GOLD RIVER, CA 95670




                                                         9 jcolvin@hwallp.com

                                                        10
       TELE: (916) 498-9911 FAX: (916) 498-9991




                                                             Attorneys for Defendant WIARCOM, INC.
                                                        11
           KNOX, LEMMON & ANAPOLSKY, LLP




                                                           ADDITIONAL COUNSEL TO THIS
                                                        12 STIPULATION REPRESENTING PLAINTIFF
                                                           APPEAR ON PAGE TWO
                                                        13

                                                        14                                  UNITED STATES DISTRICT COURT
                                                        15                                 EASTERN DISTRICT OF CALIFORNIA
                                                        16
                                                           MOUNTAIN F. ENTERPRISES, INC., a                       CASE NO. 2:19-CV-02023-JAM-CKD
                                                        17 California corporation,

                                                        18                 Plaintiff,                             STIPULATION AND ORDER OF
                                                                                                                  DISMISSAL
                                                        19                 vs.
                                                                                                                  [FRCP 41(a)]
                                                        20
                                                           WIARCOM, INC., a Texas corporation; and
                                                        21 DOES 1 through 50, inclusive,

                                                        22                 Defendants.
                                                        23

                                                        24          Plaintiff MOUNTAIN F. ENTERPRISES, INC. and Defendant WIARCOM, INC. hereby
                                                        25 stipulate under Federal Rules of Civil Procedure Rule 41(a)(1)(ii) that this action be dismissed with

                                                        26 prejudice as to all claims, causes of action and parties, with each party bearing that party’s own

                                                        27 attorney’s fees and costs.

                                                        28 //
                                                                                        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

                                                                                                              1
                                                              Case 2:19-cv-02023-JAM-CKD Document 36 Filed 06/26/20 Page 2 of 3


                                                         1        IT IS STIPULATED.

                                                         2

                                                         3 Dated: June 25, 2020              KNOX, LEMMON & ANAPOLSKY, LLP

                                                         4
                                                                                                    By: _/s/ David P.E. Burkett_____________
                                                         5                                          David P.E. Burkett, Attorneys for
                                                                                                    Defendant WIARCOM, INC.
                                                         6

                                                         7

                                                         8 Dated: June 25, 2020              MOUNTAIN LAW GROUP, PC
2339 GOLD MEADOW WAY, SUITE 205, GOLD RIVER, CA 95670




                                                         9                                          By: _/s/ Beau D. Weiner (as authorized on 06-25-20)
                                                        10                                          Beau D. Weiner, Attorneys for
                                                                                                    Plaintiff MOUNTAIN F. ENTERPRISES, INC.
       TELE: (916) 498-9911 FAX: (916) 498-9991




                                                        11
           KNOX, LEMMON & ANAPOLSKY, LLP




                                                        12 ADDITIONAL COUNSEL:

                                                        13 MOUNTAIN LAW GROUP, PC
                                                           Beau D. Weiner, Esq. (CA SBN 26919)
                                                        14 1180 Iron Point Road, Suite 350
                                                           Folsom, California 95630
                                                        15 Telephone: (916) 803-2328
                                                           Facsimile: (916) 288-8820
                                                        16 beau@mtnlawgroup.com

                                                        17 LAW OFFICE OF TIMOTHY A. CHARSHAF, A P.C.
                                                           Timothy A. Charshaf, Esq. (CA SBN 139873)
                                                        18 5176 Hillsdale Circle, Suite 100
                                                           El Dorado Hills, California 95762
                                                        19 Telephone: (916) 933-2174
                                                           Facsimile: (916) 251-2902
                                                        20 tac@hlgusa.com

                                                        21 Attorneys for Plaintiff MOUNTAIN F. ENTERPRISES, INC.

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

                                                                                                        2
                                                               Case 2:19-cv-02023-JAM-CKD Document 36 Filed 06/26/20 Page 3 of 3


                                                         1

                                                         2

                                                         3

                                                         4                                  UNITED STATES DISTRICT COURT

                                                         5                                 EASTERN DISTRICT OF CALIFORNIA

                                                         6
                                                           MOUNTAIN F. ENTERPRISES, INC., a                       CASE NO. 2:19-CV-02023-JAM-CKD
                                                         7 California corporation,

                                                         8                 Plaintiff,                                 ORDER OF DISMISSAL
2339 GOLD MEADOW WAY, SUITE 205, GOLD RIVER, CA 95670




                                                         9                 vs.

                                                        10                                                    [FRCP 41(a)]
                                                           WIARCOM, INC., a Texas corporation; and
       TELE: (916) 498-9911 FAX: (916) 498-9991




                                                        11 DOES 1 through 50, inclusive,
           KNOX, LEMMON & ANAPOLSKY, LLP




                                                        12                 Defendants.

                                                        13

                                                        14                                           ORDER OF DISMISSAL
                                                        15
                                                                    The parties having stipulated pursuant to Federal Rules of Civil Procedure 41(a)(1)(ii),
                                                        16
                                                                    IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS DISMISSED WITH
                                                        17
                                                             PREJUDICE, as to all claims, causes of action and parties, with each party bearing that party’s
                                                        18

                                                        19 own attorney’s fees and costs. The Clerk is directed to close the file.

                                                        20
                                                             Dated: June 26, 2020
                                                        21                                                /s/ John A. Mendez____________
                                                                                                          JOHN A. MENDEZ
                                                        22                                                United States District Court Judge
                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

                                                                                                              3
